


110 HR 7035 IH: Improving Dependent Care Tax

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7035
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Ms. Shea-Porter (for
			 herself, Mr. Ramstad,
			 Mr. Ruppersberger,
			 Mr. Crowley, and
			 Mr. Davis of Alabama) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the exclusion for employer-provided dependent care assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Dependent Care Tax
			 Assistance Act of 2008.
		2.Increase in
			 exclusion for employer-provided dependent care assistance
			(a)In
			 generalSubparagraph (A) of
			 section 129(a)(2) of the Internal Revenue Code of 1986 (relating to dependent
			 care assistance programs) is amended by striking $5,000 ($2,500
			 and inserting $7,500 ($3,750.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
